Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The Terminal Disclaimer filed on 12/03/2021 has been accepted. 

Allowable Subject Matter
Claims 21-38 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest, A system for knee arthroplasty including: a first family having a first plurality of femoral prostheses with different stock sizes from one another, each of the first plurality of femoral prostheses having: a first stem housing extending along a first axis; and a first medial condyle and a first lateral condyle coupled to the first stem housing: wherein the first medial condyle and the first lateral condyle have a first posterior condylar offset as measured from the first axis to a first posterior-most point of the first medial condyle and the first lateral condyle; and a second family having a second plurality of femoral prostheses with different stock sizes from one another, each of the second plurality of femoral prostheses having: a second stem housing extending along a second axis; and a second medial condyle and a second lateral condyle coupled to the second stem housing; wherein the second medial condyle and the second lateral condyle have a second posterior condylar offset from the second axis to a second posterior-most point of the second medial condyle and the second lateral condyle. *This claim is made allowable by the filing of an approved Terminal Disclaimer.*
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774